COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Gerardus J. Smith v. J. Darrell Brewer

Appellate case number:    01-16-00029-CV

Trial court case number: 2014-68579

Trial court:              215th District Court of Harris County

Date motion filed:        03/01/2017

Party filing motion:      Appellant

       It is ordered that the motion for rehearing is   DENIED           GRANTED.


Judge’s signature: /s/ Sherry Radack
                         Acting Individually      Acting for the Court

Panel consists of: Chief Justice Radack and Justices Jennings and Bland


Date: July 20, 2017